                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                IN THE UNITED STATES DISTRICT COURT               April 28, 2021
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION
                                                               Nathan Ochsner, Clerk




DAVID CLIFFORD PEDDER, JR.,       §
TDCJ #01787993,                   §
                                  §
                Plaintiff,        §
                                  §
v.                                §         CIVIL ACTION NO. H-21 0494
                                  §
MARLEN MARQUEZ, et al.,           §
                                  §
                Defendants.       §


                   MEMORANDUM OPINION AND ORDER



     State inmate David Clifford Pedder, Jr. (TDCJ #01787993) has
filed a Prisoner's Civil Rights Complaint under 42 U.S.C. § 1983
("Complaint")   (Docket Entry No. 1) against three correctional
officers and the warden at the Wynne Unit in Huntsville, Texas,
where Pedder is currently incarcerated. Because Pedder proceeds in
forma pauperis, the court is required to scrutinize the Complaint
and dismiss the case if Jt determines that the action is "frivolous
or malicious;" "fails to state a claim on which relief may be
granted;" or "seeks monetary relief against a defendant who is
immune from such rel      f."   28 U.S.C.   § 1915 (e) (2) (B).      After
considering all of the pleadings, the court concludes that this
case must be dismissed for the reasons explained below.
                                I.    Background

      Pedder has filed this lawsuit against the following individual

defendants who are employed by the Texas Department of Criminal

Justice     ("TDCJ") at the Wynne Unit:             Sergeant Marlen Marquez;

Officer Rachel A. Whitney; Captain C.S. Daigle; and Warden Rocky

Moore. 1     Pedder   primarily      takes     issue    with   an    incident   that

occurred at approximately 3:15 p.m. - 3:30 p.m. on April 19, 2018,

while he was working in the laundry department at the Wynne Unit

facility.2      Pedder   contends       that   he   "was    forced     to   unclothe

himself" under orders from two female officers (Sergeant Marquez

and Officer Whitney),       who gawked at him while making "facial

expressions at Plaintiff ' s body and genitals" and "sexual remarks

at   the    Plaintiff    with     the    intent        to   [arouse]    their   own

[gratification] and sexual desire." 3

      On April 27, 2018, Pedder filed a Step 1 Offender Grievance

Form regarding the incident,             accusing Marquez           and Whitney of

violating the Prison Rape Elimination Act ( "PREA'') by committing

the offense of "sexual abuse" as defined in "Section 22.01 of the

Texas Penal Code."4        The grievance was returned to Pedder on


     1
      Complaint, Docket Entry No. 1, p. 3.        For purposes of
identification all page numbers refer to the pagination imprinted
on each docket entry by the court's electronic filing system, ECF.
     2
         Id. at 4.


     4
      Step 1 Offender Grievance #2018127378, attached to Complaint,
Docket Entry No. 1-1, p. 1. Section 22.01 of the Texas Penal Code
                                                     (continued...)
                                        -2-
June 11, 2018, with a response stating that the investigation

disclosed no violation of TDCJ policy. 5               Pedder filed a Step 2

Offender Grievance Form to appeal that result. 6              Pedder's Step 2

Offender Grievance Form, which was received by prison officials on

July 2, 2018, was returned to him on July 17, 2018, because it was

filed after the "[g]rievable time period ha[d] expired." 7

     On July 30, 2018, Pedder filed a handwritten letter to the

"Resolution Support Manager" of the "Offender Grievance Program,"

requesting "Investigative Resolution and Inquiry" of his claim that

staff members at the Wynne Unit violated the PREA. 8                 The Central

Grievance Office responded that the issues raised by Pedder were

reviewed         during   the   grievance    process    and   that    no   other

administrative remedies were available. 9

     After he complained further to the prison PREA Ombudsman,

Pedder was interviewed by Major Daigle, who Pedder describes as the


     4
          continued)
         ( •••
defines the offense of "assault." The offense of "sexual abuse" is
defined in Section 21.02 of the Texas Penal Code, which
criminalizes continuous sexual abuse of a young child.
     5
      Step 1 Offender Grievance #2018127378, attached to Complaint,
Docket Entry No. 1-1, p. 2.
     6
      Step 2 Offender Grievance #2018127378, attached to Complaint,
Docket Entry No. 1-1, pp. 3-4.
     7
         Id. at 4.
     8
         Letter, attached to Complaint, Docket Entry No. 1-1, p. 9.
     9
      TDCJ Inter-Office Communication Administrative Review and
Risk Management Offender Grievance correspondence, Docket Entry
No. 1-1, p. 5.

                                       -3-
ranking "Captain of Correctional Officers" at the Wynne Unit.10

During that interview,       which took place on September 6, 2018,
Captain Daigle reportedly told Pedder to "shut the fuck up" because
the incident in question, which involved a stip search, was not
impermissible under the PREA.11
        On September 10, 2018, Pedder submitted a handwritten letter
to Warden Moore objecting to the strip search conducted by Sergeant
Marquez and Officer Whitney as well as the comments made by Major
Daigle during the PREA investigation.12 According to Pedder, Warden
Moore       led to take any corrective action.13
        Invoking 42 U.S.C.   §   1983, Pedder now seeks a declaratory
judgment as well as unspecified compensatory and punitive damages
for the violation of his constitutional rights. 14         The court
concludes that Pedder's Complaint, which is dated February 7, 2021,
must be dismissed because it was untimely filed.

                             II.   Discussion

     Civil rights claims under 42 U.S.C. § 1983 are governed by the
two-year statute of limitations provided by Texas law.            See
Piotrowski v. City of Houston, 237 F.3d 567, 576 (5th Cir. 2001)


     10
          complaint, Docket Entry No. 1, pp. 3, 5.
             at 5.
     12   Letter, attached to Complaint, Docket Entry No. 1-1, p. 7.
     13   Complaint, Docket Entry No. 1, p. 5.
             at 4.
                                    -4-
(citing Tex. Civ. Prac.        &   Rem. Code Ann. § 16.003(a));
Redburn v. City of Victoria, 898 F.3d 486, 496 (5th Cir. 2018).
This means that Pedder had two years from the time that his claims
accrued       to   file   a   civil   rights   complaint    concerning   his
allegations. See Gonzales v. Wyatt, 157 F.3d 1016, 1020 (5th Cir.
1998) .
      Federal law determines when a cause of action accrues under
§ 1983. See Smith v. Regional Transit Authority, 827 F.3d 412, 421

(5th Cir.      2016).     A claim generally accrues        "the moment the
plaintiff becomes aware that he has suffered an injury or has
sufficient information to know that he has been injured1 by actions
                                                                '




attributable to the            endant.      Piotrowski,    237 F.3d at 576

(internal quotation marks and citations omitted).
      The strip search that forms the basis for Pedder 1 s Complaint
occurred on April 19, 2018, and the objectionable comments that
were made by Captain Daigle during an investigation related to that
incident occurred on September 6, 2018. 15        The Complaint, which was
not filed until February 7, 2021, is well outside the two-year
statute of limitations period that appl          s to Pedder's claims. 16


      15
           Complaint, Docket Entry No. 1, pp. 4-5.
      Although the Complaint was received for filing on
      16

February 12, 2021, a prisoner's pro se pleadings are considered
filed under the prison mailbox rule on the date it is delivered to
prison authorities for filing.    See Spotville v. Cain, 149 F.3d
374, 377 (5th Cir. 1998).   Using the date most favorable to the
plaintiff, the court treats the day that Pedder signed the
Complaint, February 7, 2021, as the date it was filed.         See
Complaint, Docket Entry No. 1, p. 6.
                                      -5-
      When a civil rights lawsuit is brought by an incarcerated

person the statute of limitations is tolled during the time that

the plaintiff spent exhausting available administrative remedies.

See Harris v. Hegmann, 198 F.3d 153, 158 (5th Cir. 1999) (tolling

the statute of limitations period for the time plaintiff exhausted

his   administrative    remedies   with   the   prison   system)   (citing

Rodriguez v. Holmes, 963 F.2d 799 (5th Cir. 1992)).           TDCJ has a

formal two-step administrative grievance process, which prisoners

must complete before filing civil rights claims in federal court.

See Johnson v. Johnson, 385 F.3d 503, 515 (5th Cir. 2004).           Even

with tolling for the time that Pedder's Step 1 and Step 2 Offender

Grievances were pending, the Complaint still falls well outside the

applicable two-year statute of limitations period.

      Because Pedder's claims are barred by the two-year statute of

limitations, his Complaint will be dismissed as frivolous.            See

Brown v. Pool, 79 F. App'x 15,       17 (5th Cir. 2003) (per curiam)

(citing Gonzales, 157 F.3d at 1019); see also Gartrell v. Gaylor,

981 F.2d 254, 256 (5th Cir. 1993) (per curiam)           ("[W]here it is

clear from the face of a complaint filed in forma pauperis that the

claims asserted are barred by the applicable statute of limitations

those claims are properly dismissed" as frivolous.).


                       III.   Conclusion and Order

      Based on the foregoing, the court ORDERS as follows:

      1.   The ·Prisoner's Civil Rights Complaint filed by
           David Clifford Pedder, Jr. (Docket Entry No. 1) is
           DISMISSED with prejudice as frivolous.

                                   -6-
     2.   The dismissal will count as a STRIKE for purposes
          of 28 U.S.C. § 1915(g).

     The Clerk is directed to provide a copy of this Memorandum

Opinion and Order to the plaintiff.    The Clerk will also send a

copy of this Order to (1) the TDCJ - Office of the General Counsel,

Capitol Station, P.O. Box 13084, Austin, Texas 78711; and (2) the

Manager of Three Strikes List at Three Strikes@txs.uscourts.gov.

     SIGNED at Houston, Texas, on this 28th day of April, 2021.




                                            SIM LAKE
                              SENIOR UNITED STATES DISTRICT JUDGE




                               -7-
